Title: Directors of Library Company to John Penn, 3 August 1741
From: Directors of Library Company
To: Penn, John


Sir,
Philada. Aug: 3d. 1741
Your Present to the Library Company of a curious Microscope and Camera Obscura is received. This fresh Instance of your Generosity and Regard gives the Company a sensible Pleasure; and in their Name and Behalf we return you most hearty Thanks. We hope those Gentlemen who so generously countenanced our Undertaking may never have Occasion to think their Benefactions misplaced, but that they may perceive Learning, Virtue and Politeness advance daily under their Influence; which we are assured, will be more pleasing to them, than the most studied and elaborate Compliments.
We are, Sir, Your most obliged humble Servants &c.
